PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Patent Capital Group
30 Flower Lane
Levittown, PA 19055


In re Application of: Fernando Diaz
Serial No.: 16538090         
Filed: August 12, 2019
Docket: 076533-0340-CON2
Title: SYSTEM FOR DETERMINING AND OPTIMIZING FOR RELEVANCE IN MATCH-MAKING SYSTEMS
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed on 14 December 2021 to withdraw the Final Rejection of October 14, 2021.

The petition is GRANTED.

REVIEW OF FACTS

(1) 	On June 4, 2021, a non-final office action, rejecting claims 45-64 on the grounds of non-statutory double patenting was made over claims 1-18 of U.S. Patent 9,449,282 and claims 1-14 of U.S. Patent 10,380,158.  The rejection statement for each rejection included the language “there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in patent No. U.S. Patent…”.

(2) 	On October 4, 2021, in response to the non-final office action, amendments to independent claims 45 and 52 were made along with the canceling of claims 46, 49, 53 and 56.  Arguments presented by applicant raised a question as to the basis of the non-statutory double patenting rejection due to the use of Equitable Principles language used by the examiner, also referred to as a rejection based on In re Schneller. The arguments also raised a concern that if the rejection were based on In re Schneller, then the office action failed to include the required TC director approval.

(3)	On October 14, 2021, a final office action again rejected the pending claims on the grounds of non-statutory double patenting over claims 1-18 of U.S. Patent 9,449,282 and claims 

(4)	On December 14, 2021, the instant petition was filed.

RELIEF REQUESTED

The instant petition filed under 37 CFR 1.181 requests the withdrawal of the final office action so that the record can be clarified regarding the basis of the double patenting rejection.  

REGULATION AND PRACTICE

The relevant sections of the M.P.E.P. are set forth below:

37 CFR 1.181    Petition to the Director.
(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court;
(c) When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application, or in the ex parte or inter partes prosecution of a reexamination proceeding, it may be required that there have been a proper request for reconsideration (§ 1.111) and a repeated action by the examiner. The examiner may be directed by the Director to furnish a written statement, within a specified time, setting forth the reasons for his or her decision upon the matters averred in the petition, supplying a copy to the petitioner.
(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within.

MPEP § 706 Rejection of Claims
IV. RECONSIDERATION OF CLAIMS AFTER REPLY BY APPLICANT
37 CFR 1.112. Reconsideration before final action.
After reply by applicant or patent owner (§ 1.111 or § 1.945) to a non-final action and any comments by an inter partes reexamination requester (§ 1.947), the application or the patent under reexamination will be reconsidered and again examined. The applicant, or in the case of a reexamination proceeding the patent owner and any third party requester, will be notified if claims are rejected, objections or requirements made, or decisions favorable to patentability are made, in the same manner as after the first examination (§ 1.104). Applicant or patent owner may reply to such Office action in the same manner provided in § 1.111 or § 1.945, with or without amendment, unless such Office action indicates that it is made final (§ 1.113) or an appeal (§ 41.31 of this title) has been taken (§ 1.116), or in an inter partes reexamination, that it is an action closing prosecution (§ 1.949) or a right of appeal notice (§ 1.953).

MPEP § 706.07(c)     Final Rejection, Premature
prematureness of a final rejection should be raised, if at all, while the application is still pending before the primary examiner. This is purely a question of practice, wholly distinct from the tenability of the rejection. It may therefore not be advanced as a ground for appeal, or made the basis of complaint before the Board of Patent Appeals and Interferences. It is reviewable by petition under 37 CFR 1.181.

MPEP § 707.07(f)    Answer All Material Traversed 
In order to provide a complete application file history and to enhance the clarity of the prosecution history record, an examiner must provide clear explanations of all actions taken by the examiner during prosecution of an application.  

Where the requirements are traversed, or suspension thereof requested, the examiner should make proper reference thereto in his or her action on the amendment.

Where the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it.

MPEP § 804(II)(B)(3)    Definition of Double Patenting
3.    Nonstatutory Double Patenting Rejection Based on Equitable Principles
In some circumstances a nonstatutory double patenting rejection is applicable based on equitable principles. Occasionally the fundamental reason for nonstatutory double patenting – to prevent unjustified timewise extension of patent rights – is itself enforceable no matter how the extension is brought about. Examples of this occurred in In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); and Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

¶ 8.38    Double Patenting - Nonstatutory (Based Solely on Improper Timewise Extension of Patent Rights) With a Patent
Claim [1] rejected on the ground of nonstatutory double patenting over claim [2] of U.S. Patent No. [3] since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: [4]
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

ANALYSIS AND DECISION

A review of the file record indicates that the examiner did include language representative of a Non-statutory Double Patenting rejection based on Equitable Principles, also referred to as an In re Schneller rejection.  The rejections set forth appear to have used language from various double patenting form paragraphs, including the form paragraphs designated for an In re Schneller type rejection, stating “there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application”.  The language used by the examiner is only found in the In re Schneller form paragraphs 8.38 and 8.39.  The file record also did not show that there was any Technology Center Director approval for this type of rejection which is required by the MPEP.   



While the examiner responded to the applicant’s argument that the Double Patenting rejection was not based on In re Schneller, it’s clear from the language presented in the rejection statements that the examiner maintained language directed to the issue of equitable principles which calls into question the basis of the double patenting rejection.  

Because the final office action and the maintained double patenting rejection did not clarify the issue regarding the basis of the rejection, in accordance with MPEP § 706.07(c), the final office action is considered to be premature. 

Because the final office action did not clarify the record and make clear the explanation of all of the actions taken regarding the Double Patenting rejection, in accordance with MPEP § 707.07(f) the final rejection is considered improper.   

Because the examiner did not make the record clear in the final office action, it appears that the rejection is still based on Equitable Principles (In re Schneller) without the proper TC Director approval and because the examiner did not clarify the record in the final office action, the petition is GRANTED. 

The application file is being forwarded to the technology center support staff to WITHDRAW the finality of the office action dated October 14, 2021.  The file will be forwarded to the examiner for appropriate action.  The period for response will be reset to begin with the mailing of a new office action.

Any inquiry concerning this decision should be directed to Paul Rodriguez at (571) 272-3753. 


/SEEMA S RAO/Director, Art Unit 2100                                                                                                                                                                                                        
_______________________
Seema Rao, Group Director
Technology Center 2100
Computer Architecture and Software 

/PAUL L RODRIGUEZ/Quality Assurance Specialist, TC 2100